UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1717



ELLENI WOLDE KEFLE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-498-701)


Submitted:   December 10, 2004            Decided:   January 13, 2005


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Larry P. Cote, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elleni Wolde Kefle, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal from the immigration judge’s

denial of her application for asylum, withholding of removal, and

protection under the Convention Against Torture.

           Kefle contends the immigration judge erred when he found

her   asylum   application   was   untimely.      We   conclude   we   lack

jurisdiction to review this claim.         See 8 U.S.C. § 1158(a)(3)

(2000).   Kefle next contends the Board erred when it denied her

withholding of removal claim.      We have reviewed the administrative

record and conclude Kefle did not exhaust her administrative

remedies with respect to this claim because she did not properly

present it in her appeal to the Board.         See 8 U.S.C. § 1252(d)(1)

(2000); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

           Accordingly, we dismiss the petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                       PETITION DISMISSED




                                   - 2 -